       Case 4:19-cv-00849-BRW Document 14 Filed 04/15/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

OTIS D. GIPSON                                                                PETITIONER
ADC #080856

v.                        Case No. 4:19-CV-00849-BRW-JTK

DEXTER PAYNE, Director,
Arkansas Department of Correction                                            RESPONDENT


                                        JUDGMENT

      Gipson’s petition for a writ of habeas corpus is dismissed with prejudice.

      IT IS SO ORDERED this 15th day of April, 2020.



                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE
